—Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered February 17, 1978, upon his adjudication as a youthful offender. Judgment affirmed. Upon review of the instant record, we find that the trial court properly denied the defendant’s motion to suppress, without a hearing. In an affirmation submitted in support of the motion, defense counsel averred only that "defendant may have been interrogated by detectives in a manner calculated to deprive the defendant of his constitutional rights”. Since this conclusory statement was not supported by any allegations of fact, summary denial of the application was appropriate (see CPL 710.60, subd 3; People v Roberto H., 67 AD2d 549). Under the circumstances, we do not reach the question of whether defendant waived his right to seek review of the denial of the suppression motion. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.